                                                                                FILED
                                                                                 DEC 3 0 2019

                                                                           CLERK.   U)iGTRiCi COURT
                                                                           WTERN W1
                                                                                  4LTRIt O                    tEXAS
                                                                           BV         1.
                              UNITED STATES DISTRICT COURT                                           TV
 JEANNETFE J. CLACK             WESTERN DISTRICT OF TEXAS                                LIP   J. DEYLIN
   CLERK OF COURT
                             655 East Cesar E. C vez Blvd., Rm G-65                   CHIEF    Du
                                                                                                                  I-
                                                                                                     -   .4




                                        December 10, 2019'
Clerk
BEXAR,                 )I5ISTRICT COURT
101             eye,   Suite 217
San              PTexas782O5-3411

                 nnette     Ctack, Clerk of the United States District Cou

               istrict of Texas, do hereby certify and transfer the below-s                    ed
             bered cause to the Bexar County DistrictCóurt pursuant to an

             tered remanding,       byt                   iudgeDavid      Ezra. Enclo          d is a

c    I        opy of        transferring ordei and docket sheet in the cause
                                               '!j   ,-   t

en       e      se    Numj;                                   a   Brilanti v. Krista Rykert.
                      IMONY WHEREOF, I have hereun o Subscribed my  ,


                                                                                     m         and
affixed                   the aforesaid Court at San Antonio,           Texaftjt*th day
of   DecembeW:91              Y'




                                   t4                 r




                                                     Deputy Clerk
